Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1, 3 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1,3  and 9-15 are allowable because none of the prior art discloses a power detector comprising: a first detection cell including a first emitter follower detector, the first detection cell configured such that the base only receives a bias voltage, the collector is only coupled to a supply node; a second detection cell including a second emitter follower detector , the second detection cell configured such that the base receives a bias voltage and a radio-frequency signal, the collector is coupled to a supply node and a filter capacitance; and an error amplifier having a first input coupled to the output of the first emitter follower detector, and an output coupled to the base of each of the first and second emitter follower detectors, such that the bias voltage provided to the base of the first emitter follower detector is representative of an output voltage of the error amplifier and is the same as the bias voltage provided to the base of the second emitter follower detector, and in the combination as claimed in claim 1.

Claim 16 is allowable because none of the prior art discloses a semiconductor die comprising a power detector including: a first detection cell including a first emitter follower detector, the first detection cell configured such that the base only receives a bias voltage, the collector is only coupled to a supply node; a second detection cell including a second emitter follower detector , the second detection cell configured such that the base receives a bias voltage and a radio-frequency signal, the collector is coupled to a supply node and a filter capacitance; and an error amplifier having a first input coupled to the output of the first emitter follower detector, and an output coupled to the base of each of the first and second emitter follower detectors, such that the bias voltage provided to the base of the first emitter follower detector is representative of an output voltage of the error amplifier and is the same as the bias voltage provided to the base of the second emitter follower detector, and in the combination as claimed in claim 16.
Claims 17-20 are allowable because none of the prior art discloses a packaged module comprising a power detector including: a first detection cell including a first emitter follower detector, the first detection cell configured such that the base only receives a bias voltage, the collector is only coupled to a supply node; a second detection cell including a second emitter follower detector , the second detection cell configured such that the base receives a bias voltage and a radio-frequency signal, the collector is coupled to a supply node and a filter capacitance; and an error amplifier having a first input coupled to the output of the first emitter follower detector, and an output coupled to the base of each of the first and second emitter follower detectors, such that the bias voltage provided to the base of the first emitter follower detector is representative of an output voltage of the error amplifier and is the same as the bias voltage provided to the base of the second emitter follower detector, and in the combination as claimed in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230. The examiner can normally be reached 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY HE/Primary Examiner, Art Unit 2867